      Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 1 of 12. PageID #: 1




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


FIRSTENERGY GENERATION LLC                )
76 South Main Street,                     )
Akron, Ohio 44308                         )        CASE NO.
                                          )
FIRSTENERGY CORP.                         )
76 South Main Street,                     )        JUDGE
Akron, Ohio 44308                         )
                                          )
      and                                 )
                                          )        COMPLAINT FOR BREACH
FIRSTENERGY GENERATION                    )        OF CONTRACT AND
MANSFIELD UNIT 1 CORP.                    )        DECLARATORY RELIEF
76 South Main Street,                     )
Akron, Ohio 44308                         )
                                          )        JURY DEMAND
      Plaintiffs,                         )        ENDORSED HEREON
                                          )
vs.                                       )
                                          )
VALLEY FORGE INSURANCE                    )
COMPANY                                   )
333 S. Wabash Ave.                        )
Chicago, Illinois 60604                   )
                                          )
       Defendant.                         )
                                          )
                                          )
                                          )


      Plaintiffs FirstEnergy Generation LLC (“FE Generation”), FirstEnergy Corp. (“FE

Corp.”), and FirstEnergy Generation Mansfield Unit 1 Corp. (“FE Mansfield”) for their




                                          1
       Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 2 of 12. PageID #: 2



complaint against Defendant Valley Forge Insurance Company (“Valley Forge”), allege as

follows:

                           PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff FE Generation is a limited liability company organized under the laws of

the State of Ohio. FE Generation has a single member that is a corporation organized under the

laws of the State of Ohio with a principle place of business in Akron, Ohio.

       2.      Plaintiffs FE Corp. and FE Mansfield are incorporated under the laws of the State

of Ohio with their principal place of business in Akron, Ohio.

       3.      On information and belief, Valley Forge is an Illinois corporation licensed to engage

in the business of insurance in the State of Ohio.

       4.      This action is brought by FE Generation, FE Corp., and FE Mansfield against

Valley Forge for breach of contract, and for declaratory judgment pursuant to 28 U.S.C. §2201(a)

and Rule 57 of the Federal Rules of Civil Procedure.

       5.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.

Code §2201(a), 28 U.S. Code §1332, and other statutory and procedural grounds.

       6.      There is complete diversity of citizenship and the amount in dispute exceeds

$75,000.

       7.      This Court has in personam jurisdiction over Valley Forge because Valley Forge

transacts insurance business in the State of Ohio and/or has established the required minimum

contacts with the State of Ohio.

       8.      Venue properly lies in this Court pursuant to 28 U.S.C. §1391(b) because one of the

contracts which forms the basis of this dispute was negotiated within Summit County, Ohio, and

because Valley Forge is subject to this Court’s personal jurisdiction.



                                                     2
       Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 3 of 12. PageID #: 3



                                  FACTUAL ALLEGATIONS

                                      The Service Contract

       9.      FE Generation, through its agent, entered into Services Contract No. 46103318,

effective January 1, 2016 to September 30, 2022 with Enerfab, Inc. (“Enerfab”) (the “Service

Contract”), in which Enerfab agreed to provide general maintenance, boiler, and mechanical

services at, among other locations, the Bruce Mansfield Plant (“Bruce Mansfield”), a coal-fired

power plant located at 128 Ferry Road, Shippingport, Pennsylvania. The Service Contract is

voluminous, contains confidential information, and, upon information and belief, is in the

possession of Valley Forge.

       10.     The Service Contract contains a section titled “Contractor Safety Requirements,”

which provides that Enerfab is responsible for the safety of its workers:

       The Contractor [Enerfab] shall take all necessary precautions for the safety and
       health of its employees and those of its subcontractors engaged in this Work, and
       shall comply with all applicable OSHA Standards and provisions of other Federal,
       State, and Municipal safety laws and Building Codes …the Contractor is solely
       responsible and accountable to ensure their personnel work safely, and Contractor
       management must enforce safe work practices. It is not the responsibility of
       Purchaser [FE Generation] to supervise contractor personnel or certify equipment
       being used.

(Section 1.1.1).

       11.     The Service Contract specifically makes Enerfab responsible for training its

personnel (Section 1.1.2), for conducting safety inspections and a Job Safety Analysis (Sections

1.1.7 & 1.1.8), for providing personal protective equipment such as respirators (Section. 1.2.1),

for complying with applicable law when working in a “Confined Space” (Section 1.5), and for

identifying potentially hazardous materials (Section 1.7).

       12.     Further, the Service Contract contains “General Terms and Conditions,” which

require, among other things, that Enerfab name FE Corp., FE Generation, and FE Mansfield,


                                                 3
       Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 4 of 12. PageID #: 4



among others, as additional insureds on Enerfab’s commercial general liability insurance policies

for “any losses resulting from, or related to, the Contractor’s sole or concurrent negligence,” and

that the insurance policies provide primary and non-contributory coverage for such losses.

                                    The Underlying Lawsuits

       13.     FE Generation, FE Corp., and FE Mansfield have been named as defendants in two

lawsuits alleging claims for negligence, wrongful death, and survivorship—Estate of J. Gorchock

v. FirstEnergy Corp., et al., No. 2:17-CV-01496 (W.D. Pa.) (“J. Gorchock”) (Exhibit A) and

Estate of K. Bachner v. FirstEnergy Corp., et al., No. 2:17-CV-01497 (W.D. Pa.) (“Bachner”)

(Exhibit B). In addition, FE Generation, FE Corp., and FE Mansfield have been named as

defendants in a lawsuit alleging a claim of negligence—Cantwell v. FirstEnergy Corp., et al., No.

2:17-CV-01499 (W.D. Pa.) (“Cantwell”) (Exhibit C). Finally, FE Generation, FE Corp., and FE

Mansfield have been named as defendants in a lawsuit alleging claims of negligence and negligent

infliction of emotional distress–M. Gorchock v. FirstEnergy Corp., et al., No. 2:17-cv-01494 (W.D.

Pa.) (“M. Gorchock”) (Exhibit D). Collectively, J. Gorchock, Bachner, Cantwell, and M. Gorchock

are referred to as the “Underlying Lawsuits.”

       14.     The Underlying Lawsuits allege, inter alia, that in 2017, FE Generation, FE

Mansfield, and/or FE Corp. contracted with Enerfab to have Enerfab perform work on the

dewatering facility at the Bruce Mansfield Plant. This work was performed pursuant to the terms

of the Service Contract.

       15.     The Underlying Lawsuits allege that Enerfab’s employees, John Gorchock, Thomas

Cantwell, Kevin Bachner, Nathaniel Compton, and Michael Gorchock, engaged in this work on

August 29 and 30, 2017.




                                                 4
        Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 5 of 12. PageID #: 5



        16.     The Underlying Lawsuits further allege, inter alia, that during the work, a gas was

released into the area where the Enerfab employees were working, injuring Mr. Cantwell, Mr.

Compton, and Mr. M. Gorchock, and resulting in the death of Mr. Bachner and Mr. J. Gorchock.

        17.     The Underlying Lawsuits seek to hold FE Generation, FE Corp., and/or FE

Mansfield liable for bodily injury caused in whole or in part by the acts or omissions of Enerfab,

including through the concurrent negligence of Enerfab.

        18.     The complaints allege that FE Generation, FE Corp., and/or FE Mansfield

“[f]ail[ed] to ensure the safety of . . . contractors . . . performing work at the Mansfield Plaint” and

“[f]ail[ed] to ensure the safety of the work performed at the Mansfield Plant.” Exhibit A at ¶ 53(jj)-

(kk); Exhibit B at ¶ 52(jj)-(kk); Exhibit C at ¶ 50(jj)-(kk); Exhibit D at ¶ 32(hh)-(ii).

        19.     As set forth in Paragraph 10 above, it was contractually agreed that Enerfab—not

FE Generation, FE Corp., or FE Mansfield—was required to take “all necessary precautions for

the safety and health of its employees” and was “solely responsible and accountable to ensure

their personnel work safely.”

        20.     The complaints allege that FE Generation, FE Corp., and/or FE Mansfield

“[f]ail[ed] to supervise and monitor . . . contractors . . . in their work.” Exhibit A at ¶ 53(bb);

Exhibit B at ¶ 52(bb); Exhibit C at ¶ 50(bb); Exhibit D at ¶ 32(bb).

        21.     As set forth in Paragraph 10 above, it was contractually agreed that Enerfab—not

FE Generation, FE Corp., or FE Mansfield—was required to supervise Enerfab employees and that

“[i]t [was] not the responsibility of Purchaser to supervise contractor personnel.”

        22.     The complaints allege that FE Generation, FE Corp., and/or FE Mansfield

“[f]ail[ed] to ensure that . . . contractors . . . involved in the work were properly experienced or




                                                    5
        Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 6 of 12. PageID #: 6



trained for the work that was to be performed.” Exhibit A at ¶ 53(c); Exhibit B at ¶ 52(c); Exhibit

C at ¶ 50(c); Exhibit D at ¶ 32(c).

        23.      As set forth in Paragraph 11 above, it was contractually agreed that Enerfab—not

FE Generation, FE Corp., or FE Mansfield—was responsible for training its personnel.

        24.      The complaints alleged that FE Generation, FE Corp., and/or FE Mansfield

“[f]ail[ed] to supply . . . contractors . . . with appropriate OSHA-compliant personal protective

equipment” and [f]ail[ed] to ensure that . . . contractors . . . had and were using appropriate OSHA-

compliant personal protective equipment.” Exhibit A at ¶ 53(h)-(i); Exhibit B at ¶ 52(h)-(i); Exhibit

C at ¶ 50(h)-(i); Exhibit D at ¶ 32(h)-(i).

        25.      As set forth in Paragraphs 10-11 above, it was contractually agreed that Enerfab—

not FE Generation, FE Corp., or FE Mansfield—was responsible for providing personal protective

equipment, including respirators.      “It is not the responsibility of Purchaser to . . . certify

equipment being used.”

        26.      The complaints allege that FE Generation, FE Corp., and/or FE Mansfield

“[f]ail[ed] to perform a workplace evaluation for the work area involved in this incident to

determine if it was a ‘confined space’ as defined by OSHA,” [f]ail[ed] to ensure . . . contractors . . .

that the workplace complied with the permit space program, in violation of OSHA

1910.146(c)(8)(i),” and committed other OSHA violations. Exhibit A at ¶ 53(j)-(k), (n)-(r), (w)-

(x); Exhibit B at ¶ 52(j)-(k), (n)-(r), (w)-(x); Exhibit C at ¶ 50(j)-(k), (n)-(r), (w)-(x); Exhibit D at ¶

32 (j)-(k), (n)-(r), (w)-(x).

        27.      As set forth in paragraphs 10-11 above, it was contractually agreed that Enerfab—

not FE Generation, FE Corp., or FE Mansfield—was required to ensure compliance with “all

applicable OSHA Standards,” including for work in a “Confined Space.”



                                                    6
        Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 7 of 12. PageID #: 7



        28.     Paragraphs 18-27 are non-exhaustive examples of the underlying plaintiffs seeking

to hold FE Generation, FE Mansfield, and FE Corp. liable for the acts or omissions of Enerfab,

including the concurrent negligence of Enerfab.

        29.     Further, under Pennsylvania law, the negligence of a contractor can, in certain

circumstances, be imputed to the employer of the contractor.

        30.     FE Generation, FE Corp., and FE Mansfield have answered the Complaints filed in

the Underlying Lawsuits, denying their liability for the injuries discussed in the foregoing

paragraph, and asserting various defenses to the claims asserted in the Underlying Lawsuits.

Discovery has not yet commenced in the Underlying Lawsuits.

                                       The Valley Forge Policy

        31.     Valley Forge issued a general liability insurance policy to Enerfab for the period of

September 30, 2016, through September 30, 2017, Policy No. CPM 1077500857 (the “Valley

Forge Policy”). A true and accurate copy of the Valley Forge Policy is attached to the Complaint as

Exhibit E.

        32.     The Valley Forge Policy defines an “Insured” to include “any . . . organization

whom [Enerfab] is required by a written contract to add as an additional insured” with respect to

that organization’s liability for, among other things, “bodily injury . . . caused in whole or in part by

the actions or omissions by or on behalf [Enerfab] and in the performance of [Enerfab’s] ongoing

operations as specified in such written contract.”

        33.     FE Generation, FE Corp., and FE Mansfield are additional insureds as defined in

the Valley Forge Policy.




                                                     7
        Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 8 of 12. PageID #: 8



        34.     The Valley Forge Policy provides that Valley Forge will defend additional insureds

such as FE Generation, FE Corp., and FE Mansfield against any suit seeking damages for bodily

injury to which the Valley Forge Policy applies.

        35.     The Valley Forge Policy applies to bodily injury that happens during the policy

period if the damage is caused by an occurrence—defined generally to mean an accident.

        36.     The Underlying Lawsuits constitute claims for legal liability because of bodily

injury to which the Valley Forge Policy applies.

        37.     Upon information and belief, all conditions and requirements imposed by the Valley

Forge Policy, including paying premiums and providing notices of a claim, have been satisfied

and/or have been waived and/or are subject to an estoppel against Valley Forge. The Valley Forge

Policy has been in full force and effect at all pertinent times.

        38.     FE Generation, FE Corp., and FE Mansfield submitted timely notice of the

Underlying Lawsuits to Valley Forge, demanding that Valley Forge defend them against the

Underlying Lawsuits.

        39.     Valley Forge denied that it had any obligation to defend FE Generation, FE Corp.,

and FE Mansfield against the Underlying Lawsuits and has refused to pay the defense costs

incurred by FE Generation, FE Corp., and FE Mansfield in connection with the Underlying Suits.

        40.     FE Generation, FE Corp., and FE Mansfield have incurred and will incur defense

costs as a result of the Underlying Lawsuits.

        41.     An actual and justiciable controversy presently exists between FE Generation, FE

Corp., and FE Mansfield, on one hand, and Valley Forge, on the other, concerning Valley Forge’s

obligation to pay the defense costs of FE Generation, FE Corp., and FE Mansfield in connection

with the Underlying Lawsuits.



                                                    8
       Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 9 of 12. PageID #: 9



                          COUNT I – DECLARATORY JUDGMENT

       42.     FE Generation, FE Corp., and FE Mansfield repeat and reallege the allegations

contained in paragraphs 1 through 41 of this Complaint as if fully rewritten here.

       43.     The Valley Forge Policy obligates Valley Forge to pay promptly the defense costs of

FE Generation, FE Corp., and FE Mansfield as they are incurred whenever bodily injury is alleged

to have taken place during the policy periods.

       44.     Valley Forge has denied its obligation to pay the defense costs of FE Generation,

FE Corp., and FE Mansfield in connection with the Underlying Lawsuits.

       45.     Accordingly, an actual and justiciable controversy exists between FE Generation,

FE Corp., and FE Mansfield, on one hand, and Valley Forge, on the other, and the issuance of

declaratory relief will resolve the existing controversy between the parties.

                            COUNT II – BREACH OF CONTRACT

       46.     FE Generation, FE Corp., and FE Mansfield repeat and reallege the allegations

contained in paragraphs 1 through 45of this Complaint as if fully rewritten here.

       47.     The Valley Forge Policy obligates Valley Forge to pay promptly the defense costs of

FE Generation, FE Corp., and FE Mansfield as they are incurred whenever bodily injury is alleged

to have taken place during the policy periods.

       48.     Valley Forge has denied its obligation to pay the defense costs of FE Generation,

FE Corp., and FE Mansfield in connection with the Underlying Lawsuits.

       49.     FE Generation, FE Corp., and FE Mansfield have suffered harm as a direct and

proximate result of Valley Forge’s breach and failure to honor its contract to pay for the defense of

FE Generation, FE Corp., and FE Mansfield in connection with the Underlying Lawsuits.




                                                  9
      Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 10 of 12. PageID #: 10



                                      PRAYER FOR RELIEF

       WHEREFORE, FE Generation, FE Corp., and FE Mansfield respectfully request that the

Court enter judgment against Valley Forge:

       (1) On Count I of the Complaint, declaring that Valley Forge is contractually obligated

           under the Valley Forge Policy to defend FE Generation, FE Corp., and FE Mansfield

           against the claims asserted in the Underlying Lawsuits, together with interest, attorneys’

           fees, and costs; and,

       (2) On Count II of the Complaint, awarding FE Generation, FE Corp., and FE Mansfield

           compensatory and consequential damages against Valley Forge, in an amount to be

           proven at trial in excess of $75,000, for the breach of its contractual duty to defend FE

           Generation, FE Corp., and FE Mansfield in the Underlying Lawsuits, together with

           interest, attorneys’ fees, and costs.

                                                        Respectfully Submitted,


                                                        /s/ Amanda M. Leffler
                                                        Amanda M. Leffler (0075467)
                                                        Lucas M. Blower (0082729)
                                                        Kyle A. Shelton (0092083)
                                                        BROUSE MCDOWELL
                                                        388 South Main Street, Suite 500
                                                        Akron, Ohio 44311
                                                        Telephone: (330) 535-5711
                                                        Fax: (330) 253-8601
                                                        aleffler@brouse.com
                                                        lblower@brouse.com
                                                        kshelton@brouse.com

                                                        Counsel for FirstEnergy Generation LLC
                                                        and FirstEnergy Generation Mansfield
                                                        Unit 1 Corp

                                                        /s/ Mark J. Andreini
                                                        Mark J. Andreini (0063815)
                                                        JONES DAY

                                                   10
Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 11 of 12. PageID #: 11



                                       North Point
                                       901 Lakeside Avenue
                                       Cleveland, OH 44114
                                       Phone: 216-586-3939
                                       Email: mjandreini@jonesday.com

                                       Matthew R. Divelbiss (pro hac vice to be
                                       filed)
                                       JONES DAY
                                       500 Grant Street
                                       Suite 4500
                                       Pittsburgh, PA 15219
                                       Phone: 412-394-7297
                                       Email: mrdivelbiss@jonesday.com

                                       Counsel for FirstEnergy Corp.




                                  11
      Case: 5:19-cv-02413-BYP Doc #: 1 Filed: 10/16/19 12 of 12. PageID #: 12



                                DEMAND FOR JURY TRIAL

       Plaintiffs FirstEnergy Generation LLC, FirstEnergy Corp., and FirstEnergy Generation

Mansfield Unit 1 Corp. demand a trial by jury on all counts so triable.

                                                     Respectfully Submitted,


                                                     s/ Amanda M. Leffler
                                                     Amanda M. Leffler (0075467)
                                                     Lucas M. Blower (0082729)
                                                     Kyle A. Shelton (0092083)
                                                     BROUSE MCDOWELL
                                                     388 South Main Street, Suite 500
                                                     Akron, Ohio 44311
                                                     Telephone: (330) 535-5711
                                                     Fax: (330) 253-8601
                                                     aleffler@brouse.com
                                                     lblower@brouse.com
                                                     kshelton@brouse.com

                                                     Counsel for FirstEnergy Generation LLC
                                                     and FirstEnergy Generation Mansfield
                                                     Unit 1 Corp

                                                     /s/ Mark J. Andreini
                                                     Mark J. Andreini (0063815)
                                                     JONES DAY
                                                     North Point
                                                     901 Lakeside Avenue
                                                     Cleveland, OH 44114
                                                     Phone: 216-586-3939
                                                     Email: mjandreini@jonesday.com

                                                     Matthew R. Divelbiss (pro hac vice to be
                                                     filed)
                                                     JONES DAY
                                                     500 Grant Street
                                                     Suite 4500
                                                     Pittsburgh, PA 15219
                                                     Phone: 412-394-7297
                                                     Email: mrdivelbiss@jonesday.com

                                                     Counsel for FirstEnergy Corp.



                                                12
